i DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25th, 2020, has been entered.
 
Response to Amendment
Applicant’s Remarks/Arguments filed on January 25th, 2021, have been carefully considered.
	Claims 1, 5, 12 and 13 have been amended. 
	Claims 2-4 and 14 have been canceled.
	Claims 1, 5-13, and 15-20 are currently pending in the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn [US10,268,584] in view of Michaeli [US2017/0300246]. Hahn teaches adaptive host memory buffer (HMB) caching using unassisted hinting. Michaeli teaches storage system and method for recovering data corrupted in a host memory buffer.

Regarding claims 1, 12, and 19, Hahn teaches a solid-state drive [Hahn column 3, lines 33-36 “…storage device 200 may be a NOR flash device, a solid state drive that incorporates NOR and/or NAND flash memory…”] memory system [Hahn abstract  “…storage device…”], comprising: 

a volatile memory that stores a first portion of an address map [Hahn column 2, lines 57-59 “…a primary level cache 102 that is maintained in SRAM on a memory controller of the storage device…”], the address map defining logical addresses in terms of physical addresses of the memory units in the non-volatile media [Hahn column 4, lines 3-13 “…host device 201 may use logical addressing by specifying logical block addresses (LBAs) in I/O operations to storage device 200, storage device 200 may use physical addressing to specify memory locations, and address translation module 207 may translate between the logical address space and the physical address space using FTL data stored in HMB 204, storage device SRAM and/or nonvolatile storage 208…”]; and 
a controller configured to process requests from a host system to store data in the non-volatile media or retrieve data from the non-volatile media, the host system having a memory connected to the memory system via a communication channel [Hahn figure 2, feature 204 “Host DRAM”, feature 205 “Bus”, and column 3, lines 46-47 “…Host device 201 may include any suitable device that can communicate with storage device 200 over bus 205…”]; 
wherein a cache manager stores a second portion of the address map in the memory of the host system and in response to an operation that uses a logical address defined in the second portion [Hahn column 3, lines 7-8 “…secondary FTL cache 104 may store FTL data that is likely to be accessed next…”], retrieves the second portion of the address map from the 
Hahn teaches wherein in response to the operation that uses a logical address defined in the second portion [Hahn column 3, lines 7-8 “…secondary FTL cache 104 may store FTL data that is likely to be accessed next…”], Hahn teaches mapping portions are evicted from memory [Hahn column 5, lines 23-40 “…the address translation requires eviction of a page from one of the FTL caches to allow caching of the FTL data needed for the current I/O command…”].
Hahn fails to explicitly teach the cache manager stores the first portion of the address map from the volatile memory of the memory system through the communication channel into the memory of the host system. However, Michaeli does teach the cache manager stores the first portion of the address map from the volatile memory of the memory system through the communication channel into the memory of the host system [Michaeli paragraph 0001, last lines “…portions of the logical-to physical address map are swapped between the volatile and non-volatile memories…” and paragraph 0055, most lines “…volatile memory in the host 252 (sometimes referred to as a "host memory buffer (HMB)" 
Hahn and Michaelie are analogous arts in that they both deal with handling address mapping in data storage operations.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Hahn’s primary and secondary mapping memories with Michaelie’s teachings of swapping portions of tables between both memories for the benefit of improving performance by storing more 

Regarding claims 5 and 15, as per claim 1, Hahn teaches in response to a request to shut down the memory system, the cache manager stores in the non-volatile media portions of the address map in the memory of the host system and in the volatile 

Regarding claims 6 and 15, as per claim 1, Hahn teaches the first portion of the address map is updated during at least write operations made using logical addresses defined in the first portion of the address map [Hahn column 8, lines 57-61 “…an I/O command is received. The I/O command may be a read command or a write command regarding a specific LBA range. In step 602, an asynchronous task "D" is created to derive the hint for the I/O command…”].

Regarding claims 7 and 16, as per claim 1, Hahn teaches during powering up the memory system, the cache manager copies the first portion of the address map from the non-volatile media to the volatile memory and the second portion of the address map from the non-volatile media to the memory of the host system [Hahn column 5, lines 46-51 “…at startup to initialize FTL caches 102 and 104 are illustrated. Referring to FIG. 4B, in step 500, on startup of the host system, storage device 200 is initialized. 

Regarding claims 8 and 17, as per claim 1, Hahn teaches the memory of the host system is identified to the memory system during the powering up via a base address register [Hahn column 1, lines 49-57 “…there is an architectural limit on the amount of host memory that can be allocated to direct access by peripheral component interface express (PCIe) devices. This memory must be dedicated from the non-paged pool and locked to specific physical addresses which the host cannot reallocate, limiting host memory efficiency. As a result, host environments are reluctant to allocate the full 1 to 1,000 ratio that would allow full mapping tables to be stored in the HMB…”(The examiner has determined this action to be inherently taught at power-up since it specifically teaches that it can be set but not changed during operation, thus the only time to set it is at power-up.)].

Regarding claims 9 and 18, as per claim 1, Hahn teaches the memory of the host system includes message queues for communications between the host system and the memory system [Hahn column 4, lines 24-25 “…Data path 209 may include data buffers and error detection and correction modules for ensuring data integrity…”(Where the examiner has determined data buffers to be the same as message queues.)].

Regarding claims 10, as per claim 1, Hahn teaches the host system and the memory system communicate over the communication channel in accordance with a 

Regarding claim 11, as per claim 1, Hahn teaches the memory of the host system is accessible to the controller at a speed greater than accessing the non-volatile media [Hahn figure 1, feature 104, “Host Memory Buffer 1-5μs”].

Regarding claim 13, Hahn teaches the non-volatile media includes a flash memory [Hahn column 3, line 31 “…storage device 200 may be a NAND flash device…”]; the memory system is a solid-state drive [Hahn column 3, lines 33-36 “…storage device 200 may be a NOR flash device, a solid state drive that incorporates NOR and/or NAND flash memory…”]; the host system and the memory system communicate over the communication channel in accordance with a communication protocol for peripheral component interconnect express bus [Hahn figure 3, feature 205 and column 3, line 60 “…Peripheral component interface express (PCIe)…”]; and the memory of the host system is accessible to the controller at a speed greater than accessing the non-volatile media  [Hahn figure 1, feature 104, “Host Memory Buffer 1-5μs”].

Regarding claim 20, as per claim 19, Hahn teaches the method further comprises: identifying, during powering up of the memory system, the memory of the host system via a base address register [Hahn column 1, lines 49-57 “…there is an 

Response to Arguments
Applicant’s arguments with respect to claims 1, 13, and 19 have been considered but are moot in view of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/ERIC CARDWELL/Primary Examiner, Art Unit 2139